Citation Nr: 0100210	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a gun 
shot wound to the left shoulder with brachial plexus nerve 
damage, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had verified military service from February 1977 
to October 1986, and two years, nine months, and seventeen 
days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied increased ratings for 
PTSD and residuals of a gun shot wound to the left shoulder 
with brachial plexus nerve injury, and denied entitlement to 
a temporary total evaluation based on hospital treatment in 
excess of 21 days for a service-connected condition; and a 
March 1999 rating decision of the Columbia, South Carolina, 
RO which denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

In March 1998, the veteran filed a notice of disagreement 
(NOD) pertaining to the issues denied in the December 1997 
rating decision; and the RO provided him a statement of the 
case (SOC) in March 1999.  In April 1999, he filed a NOD 
pertaining to the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities; and the RO provided him a SOC in June 
1999.  In June 1999, the veteran's representative, perfected 
the veteran's appeals on the issues of entitlement to 
increased ratings for PTSD and residuals of a gun shot wound 
to the left shoulder with brachial nerve injury, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

During the course of his appeal, the veteran moved and his 
file was transferred to the Columbia, South Carolina, RO.  


REMAND

Initially, the Board notes that, there has been a significant 
change in the law during the pendency of the veteran's 
appeals.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and is applicable to all claims filed on or after the 
date its enactment, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Upon VA psychiatric examination in September 1997, the 
examiner concluded that psychological testing was necessary 
to ascertain the true nature and extent of the veteran's 
symptoms and exact diagnoses.  The veteran was scheduled for 
such follow-up testing at the VA Medical Center (VAMC) in 
Fayetteville, North Carolina.  However, he failed to report.  
In March 1998, he explained that he was under the impression 
that he would have to pay for that examination.  Since he 
realized that was not the case, he requested that the testing 
be rescheduled at the earliest possible date.  It does not 
appear that such testing was accomplished.  

In addition, the record reflects that the veteran sustained a 
gun shot wound to the left shoulder in March 1979.  It was 
determined that the injury involved the trapezius muscle, the 
left deltoid muscle, and brachial plexus nerve injury.  The 
trapezius muscle is part of Muscle Group I, and the deltoid 
muscle is part of Muscle Group III.  There is some indication 
in the record that the left clavicle may have been fractured, 
but this is not definitely established by service or post 
service medical records.  At present, the veteran has been 
assigned a 20 percent disability rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5303, which pertains to Muscle Group 
III.  In this regard, the Board notes that, separate ratings 
may be assigned for the separate and distinct manifestations 
of the same injury.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The record appears to indicate that the veteran 
sustained both muscle and nerve injury from the gun shot 
wound.  However, it is unclear whether the RO considered 
whether a separate rating based on neurological impairment 
was warranted.  See also in this regard 38 C.F.R. § 4.55(a) 
(2000).

In order to properly rate disability associated with a wound, 
a recent examination is imperative so that all current 
manifestations due to the wound may be considered and rated 
accordingly.  The claim for an increased rating for residuals 
of gunshot wound of the left shoulder was received by the RO 
in February 1997.  During the pendency of the veteran's 
claim, VA issued new regulations evaluating disability due to 
muscle injuries, effective July 3, 1997.  62 Fed. Reg. 
30,235-30,240 (1997).  The Court of Appeals for Veterans 
Claims has also held that, where a pertinent law or 
regulation changes after a claim has been filed or reopened 
but before the administrative and/or judicial appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Fischer v. West, 11 Vet. 
App. 121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  The evaluation of the veteran's 
residuals of gunshot wound of the left shoulder consisting of 
muscle injury may not be different under the old and new 
criteria.  However, in order to properly address this 
question and other pertinent questions, further examination 
is necessary.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without showing good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2000).  The veteran is hereby 
advised that, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required. 

Finally, the Board notes that since a claim for a total 
disability rating for compensation purposes based on 
individual unemployability must be based upon a current 
evaluation of all of the veteran's service-connected 
disabilities, this matter must be deferred by the Board until 
the development requested below has been accomplished.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities, since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  If no 
records are received, the veteran should 
be informed and given the opportunity to 
obtain the records himself.  

2.  The RO should obtain the veteran's 
complete VA outpatient records from the 
VA medical facilities identified by the 
veteran which provided treatment for his 
disabilities.  Once obtained, all records 
that are not already in the file must be 
associated with the claims folder.  

3.  The veteran should be scheduled for 
VA psychiatric (including psychological 
testing), orthopedic, and neurological 
examinations.  The veteran should be 
notified of the date, time and place of 
any scheduled examinations in writing.  
If the veteran fails to report for any 
scheduled examinations, a copy of this 
notification letter containing the 
address to which sent should be 
associated with the claims file.  

4.  Before evaluating the veteran, the 
examiners should review the claims 
folder, including the service medical 
records, which should be provided to 
him/her prior to the examination.  After 
the examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiners 
should provide written responses to the 
questions posed below.  

5.  The psychiatrist should accomplish 
the necessary psychological testing and 
determine the severity of the veteran's 
service-connected PTSD (separate from his 
co-existing bipolar disorder), 
particularly as it impacts his ability to 
work.  The veteran's disability must be 
viewed in relation to its history; and 
the report of examination should provide 
accurate and fully descriptive 
assessments of all clinical findings due 
to PTSD.  The findings of the 
psychiatrist must address the presence or 
absence of the specific criteria set 
forth in the rating schedule attributable 
to PTSD.  The psychiatrist should be 
furnished a copy of the rating criteria 
for evaluating psychiatric disorders 
which became effective November 7, 1996.  
On examination he/she should report the 
presence and absence of every symptom and 
clinical finding required for ratings 
from zero percent to 100 percent, and, 
where present, the frequency and severity 
thereof.  To the extent possible, 
disability due to PTSD must be 
differentiated from disability due to the 
nonservice-connected bipolar disorder.  

6.  After a thorough examination and a 
review of the relevant records, the 
orthopedist should provide the following 
information:  

(a)  The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's left shoulder.  

(b)  The examiner should specify which 
particular muscles of the shoulder were 
involved in the injury in service, and 
indicate what functional abilities are 
affected.  He/she should specifically 
comment on whether he concurs with 
earlier determinations that the left 
trapezius and left deltoid were injured.  
X-rays of the left shoulder including the 
scapula and clavicle must be taken.  The 
physician must specifically comment on 
whether the gunshot wound of the left 
shoulder involved a fracture, and in 
particular a fracture of the left 
clavicle.  The examiner should comment as 
to whether the disability associated with 
the affected muscle(s) would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  

(c) The examiner should indicate whether 
any scars associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  

7.  After a thorough examination and a 
review of the relevant records, the 
neurologist should answer the following 
questions.  

(a) The examiner should specify which 
particular nerves of the shoulder girdle 
were involved in the injury in service, 
and ascertain the level of neurological 
impairment, if any, that resulted 
therefrom.  

(b) The examiner should indicate what 
functional abilities are affected by any 
neurological impairment present, and 
state whether the brachial plexus injury 
results in sensory or motor deficit below 
the level of the left elbow.  Any such 
deficit should be fully described.   

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  When the above development has been 
completed, the issues should be 
readjudicated by the RO.  With regard to 
the gun shot wound to the left shoulder, 
the RO should specifically determine 
whether a separate rating(s) is/are 
warranted for any nerve injury and/or 
scarring in accordance with Esteban, 
supra.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes reference to 38 C.F.R. 
§ 3.655(b), where applicable, as well as 
all other relevant laws and regulations, 
and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


